Citation Nr: 0004887	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of service connection for cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from August 1941 to 
August 1945.  The appellant is the veteran's widow; the 
veteran died in January 1986.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

In a June 1988 Board decision, service connection was denied 
for cause of the veteran's death.  Under the law, that 
decision was final.  In November 1991, the appellant sought 
to reopen her claim.  The present appeal arises from a 
December 1993 rating decision, in which the RO determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim.  The appellant filed an NOD in 
January 1994, and the RO issued an SOC in October 1994.  The 
appellant filed a substantive appeal in February 1995.  

The Board notes that, in a November 1991 VA Form 21-4138 
(Statement in Support of Claim), the appellant raised the 
issue of clear and unmistakable error (CUE) in the RO's 
previous February 1978 rating action, with respect to the 
effective date of the veteran's award of a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU).  The veteran had been assigned a TDIU 
rating for nine years and eight months at the time he died.  
After the veteran's death, the RO's determination of the 
effective date of the TDIU award had been upheld by the 
Board, on an appeal by the appellant, in a June 1988 
decision.

Moteover, in a June 1991 decision, the Board determined that 
the February 1978 rating decision by the RO did not involve 
clear and unmistakable error, and further determined that new 
and material evidence had not been received to reopen the 
appellant's claim for an earlier effective date of the 
veteran's TDIU award.  When a determination of the RO is 
"appealed to and affirmed by" the Board, it is "subsumed" 
by the Board's decision.  38 C.F.R. § 20.1104 (1999).  The 
effect of subsuming is that, as a matter of law, no claim of 
CUE can exist with respect to that RO decision.  This 
principle has been upheld by the United States Court of 
Appeals for Veterans Claims.  Duran v. Brown, 7 Vet.App. 216, 
224 (1994); accord, Johnston v. West, 11 Vet.App. 240, 241 
(1998).  The rationale for this doctrine is that permitting 
the RO to consider a claim of CUE in one of its prior 
decisions that had been affirmed by the Board would result in 
the RO (the "inferior tribunal") reviewing the final 
decision of the Board (the "superior tribunal").  

Prior to November 21, 1997, 38 C.F.R. § 3.105(a) was the only 
basis by which a claimant could assert a claim of CUE in a 
prior, final decision.  In 1994, the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 3.105(a) applies only to prior final decisions of an RO, 
and not to Board decisions.  See Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  Prior to the decision in Smith, the Court 
had held that Board decisions were subject to claims of CUE 
under 38 C.F.R. § 3.105.  See Russell v. Principi, 3 Vet.App. 
310 (1992) (en banc), Olsen v. Brown, 5 Vet.App. 430 (1993), 
Mata v. Brown, 4 Vet.App. 276, 277 (1993) (per curiam order).

Under Public Law No. 105-111, effective November 21, 1997, a 
claimant may assert CUE in a Board decision, but only 
pursuant to the new statute codified at 38 U.S.C.A. § 7111, 
and not pursuant to 38 C.F.R. § 3.105(a) or new 38 U.S.C.A. 
§ 5109A.  Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir. 
1998), aff'g Donovan v. Gober, 10 Vet.App. 404, 407-09 
(1997), cert. denied, 119 S. Ct. 1255 (1999).  See also 
Donovan v. Gober, 11 Vet.App. 2, 4 (1997) (per curiam order) 
(Steinberg and Kramer, JJ., concurring) (identifying the 
"delayed subsuming" doctrine); Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1499 
(1999) (affirming the delayed-subsuming doctrine).  Thus, the 
appellant's claim of CUE in the RO's previous February 1978 
rating decision is not warranted under the law.  

We recognize that the doctrine of delayed subsuming of a 
prior RO decision by a subsequent decision of the Board 
appears to be under further review by the Court of Appeals 
for the Federal Circuit.  See Jones v. West, 194 F.3d 1345 
(Fed. Cir. 1999), petition for en banc rehearing granted and 
decision withdrawn, ___ F.3d ___,
No. 99-7031 (Fed. Cir. Feb. 16, 2000).

Notwithstanding our lengthy discussion of CUE law, the only 
issue before the Board on appeal at this time is that set out 
on the first page of this decision.  We would be remiss, 
however, if we did not recommend that the appellant consult 
with her representative as to whether she may wish to file a 
motion with the Board, under the recently issued regulations 
implementing 38 U.S.C.A. § 7111, i.e., 38 C.F.R. § 20.1400 et 
seq (1999).

REMAND

A review of the claims file reflects that the RO denied the 
appellant service connection for the cause of the veteran's 
death in a December 1993 rating action.  By letter dated 
December 8, 1993, the RO informed the appellant of the denial 
of her request for service connection for the cause of the 
veteran's death.  In the letter, the veteran was advised of 
her right to appeal the determination.  A VA Form 4107, 
explaining procedural and appellate rights, was enclosed.  

The appellant's NOD regarding her claim was received at the 
RO in Washington, DC, on January 13, 1994.  Thereafter, the 
RO issued an SOC on October 25, 1994.  At that time, the 
appellant was also furnished a VA Form 9, "Appeal to Board 
of Veterans' Appeals," and instructed to return the form 
within 60 days.  She was advised that, if she did not, the RO 
would assume she did not intend to complete her appeal.  The 
veteran's VA Form 9, dated February 7, 1995, was received by 
the RO on February 21, 1995.  

The controlling law and regulations provide that an appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal.  A substantive 
appeal may be set forth on a VA Form 9 (Appeal to Board of 
Veterans' Appeals), or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to claimed errors of fact or law made by 
the agency of original jurisdiction (the RO).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or must be filed within any 
extended time limits prescribed pursuant to a timely filed 
request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1999).  If the claimant fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, "he [or she] is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet.App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet.App. 195 (1996); 
Cuevas v. Principi, 3 Vet.App. 542, 546 (1992).  Cf. Rowell 
v. Principi, 4 Vet. App. 9 (1993).

The Board notes that the appellant's VA Form 9 in this case 
was filed after the expiration of the 60-day period allowed 
for filing a substantive appeal following the RO's issuance 
of the SOC.  The date of filing the VA Form 9 also exceeded 
the one-year period following notification of the December 
1993 rating decision being appealed.  Therefore, the 
untimeliness of the February 1995 VA Form 9 as a substantive 
appeal would appear to require the Board to dismiss this 
appeal.  

However, the Court has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether the claimant has been given 
an adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided to 
the claimant fulfills the regulatory requirements as to 
notice and opportunity to respond.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded for the RO to 
address the issue in the first instance, in order to avoid 
possible prejudice to the claimant.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.9 (1999).

In this regard, the Board notes that the present decision 
constitutes the first occasion on which the appellant has 
been notified that an untimely substantive appeal was filed 
concerning her claim for service connection for cause of the 
veteran's death.  She has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has she been provided an SOC or supplemental 
SOC with respect to the issue of the timeliness of her 
appeal.  Consequently, the Board will remand the matter to 
the RO to avoid the possibility of prejudice to the claimant.  
38 C.F.R. § 19.9 (1999).

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following action:

1. The RO should advise the appellant 
that her substantive appeal appears to 
have been untimely filed, and give her 
the opportunity to submit any 
argument, evidence, or comment with 
respect to the proper appellate status 
of the issue, as well as the 
opportunity to request a hearing on 
this matter if she so desires.  If the 
determination is unfavorable to the 
appellant, the RO should review the 
record and issue her a supplemental 
statement of the case (SSOC) on the 
question of whether her appeal was 
properly perfected for appellate 
review.  The SSOC should contain a 
summary of the pertinent facts, and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals.  Thereafter, the appellant 
and her representative should be given 
an opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.  

2. If the RO determines that the 
appellant has provided "good cause" 
for her failure to timely file her 
substantive appeal, it should notify 
her that she may submit any additional 
argument, evidence, or comment with 
respect to her claim.  

3. On completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the appellant's claim.  
If action taken remains adverse to the 
appellant, she should be furnished an 
SSOC concerning all evidence added to 
the record since the October 1994 SOC.  
Thereafter, the appellant and her 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



